First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
Applicant’s duty to disclose information material to patentability to the claimed invention is noted.
In the instant application, it is duly noted that Applicant has submitted an information disclosure statement with a total of over 300+ references.  While the Examiner has made every effort to thoroughly review these references, one could have very well missed a pertinent document.
As noted by the court, applicant has an obligation to call the most pertinent prior art to the attention of the Patent Office in a proper fashion. Burying one reference amongst a large number of other IDS references is like citing nothing. PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., 175 USPQ 260 (DC Sfla 1972). Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date 
under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60/567,824, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/064,957 filed October 16, 2014, the disclosure in the  Provisional application was reviewed because of the possibility of intervening art.  It was found that the Provisional application 62/064,957 fails to provide adequate support for the entire scope of the instant claimed invention.  The disclosure of the cited Provisional application discloses:

    PNG
    media_image1.png
    191
    219
    media_image1.png
    Greyscale
, i.e., the genus of the cited Provisional application is limited to a saturated steroid backbone and 5β-hydrogen.  Therefore, the instant claims 52-60 and 64-86 can only rely on the filing date of PCT/US2015/056066, which is October 16, 2015 and claims 61-63 can rely on the filing date of Provisional application 62/064,957, 
which is October 16, 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,365,611; 9,512,165; 10,023,606; 10,172,871; 10,342,810; 10,377,790; 10,822,370 and 11,236,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the references claims are drawn to 19-nor C3, 3-disubstituted C21 N-bound hetercycle neurosteroids.  Unlike the instant claims, which are drawn to compounds such as:

    PNG
    media_image2.png
    203
    229
    media_image2.png
    Greyscale
, the references claims recite the corresponding compounds without the 21-alkyl group, such as,

    PNG
    media_image3.png
    205
    193
    media_image3.png
    Greyscale
(see ‘611, ‘790); 
    PNG
    media_image4.png
    172
    208
    media_image4.png
    Greyscale
(see ‘165, ‘121, ‘871, ‘810); 

    PNG
    media_image5.png
    179
    157
    media_image5.png
    Greyscale
(see ‘606) and 
    PNG
    media_image6.png
    180
    190
    media_image6.png
    Greyscale
(see ‘370). 
However, one of ordinary skill in the art would have a reasonable expectation that modifying the compounds by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).  Therefore, the claimed compounds/method of use are rendered obvious by the claims and disclosures of the cited reference.

Claims 52-63 and 67-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/560,732 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are drawn to 19-nor C3, 3-disubstituted C21 N-bound hetercycle neurosteroids.  Unlike the instant claims, which are drawn to compounds such as:

    PNG
    media_image7.png
    134
    232
    media_image7.png
    Greyscale
, the reference claims recite the corresponding compound without the 21-alkyl group. 
However, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960).  Therefore, the claimed compounds/method of use are rendered obvious by the claims and disclosures of the cited reference.  Note:  The reference discloses additional uses of the prior art compound as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56, 59, 62, 65 and 73-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 56, 59, 62 and 65 identify R6 but do not define said group.  For the purpose of art rejection, it is assumed applicant intended RA; and
Claim 73 recites a method for positively modulating a GABAA receptor in a subject in need thereof.  However, the claims lacks definition of the disease/condition said subject has.  Defining a disease(s) by its (their) underlying cause renders the scope of the intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood.  Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness.  Thus, what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested.  The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-86 are rejected under 35 U.S.C. 103 as being unpatentable over Upasani et al. (WO 2013/056181 cited by applicant in IDS submitted 5/5/2022). 
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds such as:

    PNG
    media_image8.png
    159
    808
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    203
    701
    media_image9.png
    Greyscale
etc. (see the entire article, especially paragraphs 00105, 00115-00122, 00142-00145; 00236-00241, 00243-00247, 00249-00254). The reference teaches 
The compounds are useful for the treatment of CNS-related conditions, for example, mood disorder, seizure, epilepsy, Rett syndrome, depression, inducing anesthesia, etc. 
Various forms of administration, including intravenous, oral, intramuscular, etc.; and
Chronic administration (see paragraphs 00255-00285, 00289, 00296-00310).

The instant claims differ from the reference by reciting compounds wherein C-21 is substituted with a C1-6 alkyl.

However, (i) hydrogen and methyl substitutions are known in the art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.1. 1960); and
(ii) the art as evidenced by Martinez Botella et al. (US 2016/0229887) teaches an equivalent between hydrogen and alkyl at the C-21 position, i.e., substitution of hydrogen for an alkyl group at C-21 would result in compounds useful in treating CNS- related disorders.
Based on the teachings of Upasani et al. and the knowledge in the art, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that interchanging the C-21 hydrogen with an alkyl group would yield compounds having similar properties.
Therefore, the instant claims are rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628